DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali Makoui on 6/22/2022.
The application has been amended as follows: 
Claim 1 line 18 after “class of antibodies” insert --, wherein the target pathogen is SARS-CoV-2 virus—

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a lateral flow assay device, comprising: a test strip configured to receive a sample fluid and detect a presence of antibodies to a target pathogen, each antibody specific to one of a plurality of proteins of the target pathogen, each antibody belonging to one of a plurality of classes of antibodies, the test strip comprising: a conjugate pad, wherein the conjugate pad is configured to receive a quantity of fluid after a start of a test and move the fluid by capillary action, and wherein the conjugate pad is configured to contain a plurality of three or more different proteins of the target pathogen conjugated with a label, and a membrane fluidly connected to the conjugate pad, wherein the membrane is configured to move the fluid by capillary action, wherein the membrane comprises a first test line comprising an immobilized binding reagent to a first class of antibodies, and wherein the membrane comprises a second test line comprising immobilized binding reagents to a second class of antibodies.  The closest prior art of record, Cellex (see Non-Final filed on 2/10/2022 pg. 3), that teaches an IgG/IgM rapid test for SARS-CoV-2 virus.  Cellex teach antigens N and S in the conjugate pad, but Cellex is silent to three or more antigens.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798